PER CURIAM.
Joseph Patrick Chambers challenges his convictions and sentences for four counts of attempted second-degree murder and one count of shooting or throwing deadly missiles. As the State properly concedes, we must reverse the sentences for attempted second-degree murder because the trial court believed, based on our prior precedent, that it was required to impose the mandatory minimum sentence of twenty years for each of the attempted second-degree murder convictions consecutively pursuant to section 775.087(2)(d), Florida Statutes (the 10-20-Life.statute). The supreme court .has since held in Williams v. State, 186 So.3d 989 (Fla. 2016), that consecutive mandatory minimum terms under the 10-20-Life statute are permissible, but not mandatory. Accordingly, we remand for reconsideration of the sentences in light of Williams. In all other respects, we affirm.
AFFIRMED in part, REVERSED in part, and REMANDED.
ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.